DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Applicant has amended previously generic independent claim 1 to correspond only to the embodiment shown in Figures 4-6.
Therefore, since claim 1 is no longer generic to all of the embodiments, the Applicant has constructively elected by original presentation the embodiment shown in Figures 4-6 for prosecution on the merits.
Accordingly, claims 3-5, 9, and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2011/272999 A1 (Roncali).
Regarding Claim 1, Roncali discloses a bicycle wheel (Para. [0020]; Figures 1-2) comprising: a hub with a hub spindle (hub 11) and two ears (flange 13) disposed on the hub spindle, the hub spindle having an axial direction (it can be seen in Figures 1 and 2 that there is a line going through the hub in the axial direction); a wheel frame (rim 1) having a connecting portion (vertex 2 where the sides 3a and 3b meet); and a plurality of spokes (Figure 3, spokes 8) each having a connecting section (end 7) and two support sections (arms 14a and 14b), wherein the connecting section of each of the spokes is inserted through the connecting portion (Para. [0049]; pairs of holes 15a and 15b) and provided with a first side and an opposite second side along the axial direction, one of the two support sections is connected to the first side and one of the ears, another of the two support sections is connected to the second side and another of the ears (Figures 1 and 2 show 14a is connected to one flange 13 of the hub and 14b is connected to the other flange 13), and the two support sections are symmetrically arranged along the axial direction (it can be seen in Figure 2 that the spokes are symmetrically arranged along the axial direction); wherein the wheel frame has a frame lip portion (FLP, as shown in annotated Figure A below, taken from Figure 31), and a frame bottom (FB, Figure A below) between the connecting portion and the frame lip portion, the connecting portion has two connecting walls (CW, Figure A below) extending from the frame bottom, one end of the two connecting walls is connected to the frame bottom, and the other ends of the connecting walls are connected to each other (CW, Figure A below, dashed lines represent the start and end of each connecting wall, arrows point to the dashed lines), each of the spokes is inserted in the two connecting walls, and a distance between the connecting section and the frame bottom is greater than a distance between connecting section and a position where the connecting walls are connected to each other.

    PNG
    media_image1.png
    260
    256
    media_image1.png
    Greyscale

           Figure A

Regarding Claim 8, Roncali discloses the bicycle wheel of Claim 1, as discussed above. Roncali further discloses the connecting section (Figure 2, end 7) and the two support sections (arms 14a and 14b of spoke 8) are integrally formed together (Para. [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roncali in view of US Patent 7635170 (Hermansen et al.) and further in view of US Patent 5870453 (O'Brien).
Regarding Claim 6, Roncali discloses the bicycle wheel of Claim 1, as discussed above. Roncali further discloses the interconnection of the threaded ends of the arms 14a and 14b (of the spokes 8) with the hub occurs by means of a known method (Para. [0052]).

Hermansen et al. teaches a hub and longitudinal ribs with ends fixed to the hub spindle (Col. 3 lines 45-47). This allows less material to be wasted in manufacturing (Col. 3 lines 52-55).
Hermansen et al. does not teach a surrounding wall through which the spokes are inserted, or adjusting members at the hub.
However, O’Brien teaches a surrounding wall (Col. 2 lines 62-67; Figure 4, annular flange 53) with holes 57 in order for spokes 23 to pass through and be adjusted by the adjusting nipple or hexagonal nut (Col. 2 lines 65-67, Col. 3 lines 1-10; Figure 4, nipple or hexagonal nut 59). The adjusting portion at the hub reduces the angular inertia of the wheel and strengthens the rim and spokes (Col. 1 lines 52-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub disclosed by Roncali to have support ribs, as taught by Hermansen et al., that connect to a surrounding wall and have an adjusting member at the hub, as taught by O’Brien, in order to strengthen the wheel while keeping it lightweight.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roncali in view of Hermansen et al.
Regarding Claim 7, Roncali discloses the bicycle wheel of Claim 1, as discussed above. 
Roncali does not expressly disclose that two support sections are disposed at two ends of the connecting section and located at one end of the first side and one end of the second side of the connecting section, respectively.
Hermansen et al. teaches that two support sections (Figure 6, spoke 80) are disposed at two ends of the connecting section (bends 82) and located at one end of the first side and one end of the second side of the connecting section, respectively.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support sections disclosed by Roncali to be disposed at two ends of the connecting section, as taught by Hermansen et al., to allow for eyelets to be installed in order to strengthen the rim holes and more evenly distribute the spoke loads into the rim flange (Col. 3 lines 27-29).

Response to Arguments
Applicant’s arguments regarding the drawing objection have been considered and the objection has been withdrawn.
Applicant's arguments filed December 28th, 2020 have been fully considered but they are not persuasive.
Applicant argues that Roncali does not show duplex spokes arranged symmetrically along the axial direction. 
However, this limitation of the claim does not preclude the arrangement of Roncali. As seen in Figure 2, the arms 14a and 14b of the spokes 8 are attached to the hub symmetrically along the axial direction.
Applicant argues that the ends of the support section connected to the hub are located in the same plane in the axial direction.
However, that limitation is not present in the claims. (See Paragraph numbered 18).
Applicant argues Roncali cannot achieve the effect that the force transmitted by each support section is the same and average when the wheel frame continues to rotate.
However, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
Applicant argues Roncali’s configuration of the spokes are crossed and therefore are not symmetrically arranged.
However, Figure 2 of Roncali shows that the spokes are symmetrically arranged along the axial direction.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ends of the support section connected to the hub are located in the same plane in the axial direction.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.G.C./               Examiner, Art Unit 3617                                                                                                                                                                                         

/JASON R BELLINGER/               Primary Examiner, Art Unit 3617